Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-16 are pending.
Claims 1-16 are examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7 the phrase “The method according to claim 1 wherein the fusion protein comprising a 25cytosine deaminase domain” is indefinite because the claim does not clearly set forth the metes and bounds of the patent protection desired.  This claim is indefinite because the claim recites “The method according to claim 1” and then references a fusion protein comprising a cytosine deaminase domain, in claim 1 there is no fusion protein comprising a cytosine deaminase domain.  It is unclear to a person of ordinary skill in the art whether the bounds of the claim are restricted to a fusion protein comprising a site-specific nuclease domain and a deaminase domain or a fusion protein comprising a site-specific claim 8 is rejected for depending on an indefinite claim and failing to limit the bounds of the claim.  In order to ensure compact prosecution the examiner suggests that this indefiniteness can be resolved by altering claim 7 to depend on claim 6.  
In claim 7 the phrase “the fusion protein” render the claim indefinite because the claims do not clearly set forth the metes and bounds of the patent protection desired.  This claim is indefinite because the claims recite “the method according to claim 1” and then refers to “the fusion protein”.  In claim 1 there is “with at least one fusion protein”, the use of “the fusion protein” in claim 7 is indefinite because it is unclear whether all fusion proteins further comprise a Uracil DNA glycosylase inhibitor domain or just at least one of the fusion proteins further comprise a Uracil DNA glycosylase inhibitor domain.  Therefore, claim 7 is rejected as indefinite for failing to clearly set forth the metes and bounds of the claims.  In order to ensure compact prosecution the examiner suggests that this indefiniteness can be resolved by altering “the fusion protein” in claim 7 to “at least on fusion protein”.  
In claims 9-11 the phrases “the one or more guide RNAs” and “said guide RNAs” render the claims indefinite because the claims do not clearly set forth the metes and bounds of the patent protection desired.  These claims are indefinite because the claims recite “The method according to claim 1” and then refer to “guide RNAs”, in claim 1 there are no guide RNAs, this is rejected as lacking antecedent basis.  Due to the lack of antecedent basis it is unclear to a person of ordinary skill in the art what gRNA the claim is referring to.  The claim is vague and indefinite because it is not clear what guide RNA claims 9-11 are referring to due to the lack of antecedent basis.  Therefore, claims 9-11 are rejected as indefinite for failing to clearly set forth the metes and bounds of the claims.  In order to ensure compact prosecution this indefiniteness could be resolved by altering claims 9-11 to depend on claim 2.    

	 In claim 11 the phrase “one or more constructs” renders the claim indefinite because the claim does not clearly set forth the metes and bounds of the patent protection desired.  This claim is indefinite because the claim recites “The method according to claim 1” and then refers to “one or more constructs”, in claim 1 there are no constructs.  It is unclear to a person of ordinary skill in the art which constructs are being referred to and what elements are encoded on those constructs.  The claim is vague and indefinite because it is not clear what “one or more constructs” claim 11 is referring to.  Therefore, claim 11 is rejected as indefinite for failing to clearly set forth the metes and bounds of the claims.  In order to ensure compact prosecution this indefiniteness could be resolved by altering claim 11 to depend on claim 9. 

	Claims 11-13 all recite the exemplary phrase “preferably”.  The recitation of this phrase renders the claims indefinite, because it is unclear how the recitations that follow the exemplary phrases are intended to limit the claims.  This creates more than one scope of the claims a broader scope which does not include any of the limitations found after “preferably” and a more narrow scope that includes the limitations found after “preferably”.  Due to the more than one scope of the claims the metes and bounds of the claims cannot be determined.  Accordingly, claims 11-13 are rejected as being indefinite.   
	Note that for the purpose of art rejections, none of the recitations after “preferably” are considered limiting.

 	Claim 14 is rejected as indefinite because the metes and bounds of the claims are not clear.  Claim 14 is drawn to a use claim which is not one of the four statutory categories additionally claim 14 recites a use but does not set forth any of the steps involved in the process.  Claim 14 is rejected 

	In claims 15-16 the phrase “second fusion protein” render the claim indefinite because the claims do not clearly set forth the metes and bounds of the patent protection desired.  These claims are indefinite because the claims recite “as defined in claim 1” and then refer to a “second fusion protein”, claim 1 does not disclose a second fusion protein. It is unclear to a person of ordinary skill in the art what the second fusion protein is and which domains would be contained on that protein.  The claims are vague and indefinite because it is not clear what “second fusion protein” claims 15-16 are referring to.  Therefore, claims 15-16 are rejected as indefinite for failing to clearly set forth the metes and bounds of the claims.  In order to ensure compact prosecution this indefiniteness could be resolved by altering claims 15-16 to depend on claim 6.
		

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to the use of at least one fusion protein in targeted nucleotide editing in a cell and a use is not one of the 4 categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12, and 14 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2)as being anticipated by Satomi, GENOMIC SEQUENCE MODIFICATION METHOD FOR SPECIFICALLY CONVERTING NUCLEIC ACID BASES OF TARGETED DNA SEQUENCE, AND MOLECULAR COMPLEX FOR USE IN SAME, WO 2015/133554, January, 11, 2017.  Using EP 3115457 A1 as an English language equivalent for WO 2015/133554.  
The claims are drawn to a method for targeted nucleotide editing in a cell, comprising contacting DNA in the cell with at least one fusion protein comprising a site-specific nuclease domain and a deaminase domain (Claim 1).  The method according to claim 1, wherein the site-specific nuclease domain is a CRISPR-nuclease and wherein the method further comprises contacting the DNA with one or more guide RNAs that each comprise a guide sequence for targeting the site-specific nuclease to a target sequence in the DNA (Claim 2).  The method according to claim 2, wherein CRISPR-nuclease is Cas9 or Cpfl (Claim 3).  The method according to claim 1, wherein the deaminase domain is selected from the group consisting of an apolipoprotein B mRNA-editing complex (APOBEC) family deaminase, an activation-induced cytosine deaminase (AID), an ACF1/ASE deaminase, an adenine deaminase, and  15an ADAT family deaminase (Claim 4).  The method according to claim 1, wherein the at least one fusion protein and/or the one or more guide RNA are contacted to the DNA by introducing into the cell one or more DNA constructs for expression of said fusion protein and/or said guide RNAs in the cell (Claim 9).  The method according to claim 1, wherein the at least one fusion protein 35and/or the one or more guide 
Claim 1 (Claim 13).  Use of at least one fusion protein comprising a site-specific nuclease and a deaminase domain, or construct encoding the same, in targeted nucleotide editing in a cell (Claim 14).  
 
With respect to claims 1-3 and 14 Satomi discloses a method for modifying a targeted site of double stranded DNA through the use of a site-specific DNA binding molecule, Cas9, which is targeted to a specific DNA sequence by a guide RNA and its use (Satomi, Page 1, Abstract; Satomi, Page 3, Paragraph 10, Lines 8-11).  The Cas9 enzyme or other site specific DNA binding protein is fused to a nucleic acid base modifying enzyme including cytosine deaminases (Satomi, Page 3, Lines 8-9).  
With respect to claim 4, Satomi discloses all of the limitations of claim 1.  See rejection above.  Additionally, Satomi discloses the use of an activation-induced cytosine deaminase (AID)(Satomi, Page 3, Claim 7, Line 51).  
With respect to claim 9, Satomi discloses all of the limitations of claim 1.  See rejection above.  Additionally, Satomi disclose the method wherein the double stranded DNA is contacted with the complex by introducing a nucleic acid encoding the complex into the cell having the double stranded DNA (Satomi, Page 3, Lines 52-53).  
With respect to claim 10, Satomi discloses all of the limitations of claim 1.  See rejection above.  Additionally, Satomi discloses the introduction of the fusion protein and a guide RNA to the double stranded DNA (Satomi, Page 1, Abstract; Satomi, Page 3, Paragraph 0010, Line 11; Satomi, Page 3, Paragraph 9, Lines 8-9; Satomi, Page 4 Claim 18, Lines 6-9).

With respect to claim 11, Satomi discloses all of the limitations of claim 1.  See rejection above.  Additionally, Satomi discloses the method of claim 1 wherein the double stranded DNA is located in a plant cell (Satomi, Page 3, Claim 12, Line 57).  Satomi also discloses the use of polyethylene glycol (PEG) to transform constructs containing the fusion protein of claim 1 and the gRNAs into cells (Satomi, Page 8, Paragraph 57, Line 57).
 With respect to claims 12, Satomi discloses all of the limitations of claim 1.  See rejection.  Additionally, Satomi discloses the method of claim 1 wherein the cell is a plant cell (Satomi, Page 3, Line 57).  

Claims 1-5, 7-9 and 12-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Li, Generation of Targeted Point Mutations in Rice by a Modified CRISPR/Cas9 System, Molecular Plant 10, 526–529, December 8, 2016.
The claims are drawn to a method for targeted nucleotide editing in a cell, comprising contacting DNA in the cell with at least one fusion protein comprising a site-specific nuclease domain and a deaminase domain (Claim 1).  The method according to claim 1, wherein the site-specific nuclease 
Claim 1 (Claim 13).  Use of at least one fusion protein comprising a site-specific nuclease and a deaminase domain, or construct encoding the same, in targeted nucleotide editing in a cell (Claim 14).  
With respect to claims 1-5 and 14, Li discloses a method for modifying a targeted site of double stranded DNA through the use of a site-specific DNA binding molecule, Cas9, which is targeted to a specific DNA sequence by a guide RNA as described in the instant claims in claim 1 and to which an APOBEC family deaminase is fused at the N-terminus of the Cas9 enzyme (Li, Page 526, Column 2, Paragraph 2; Li, Page 528, Column 2, Paragraph 2).  
	With respect to claims 7-8, Li discloses the use of a Uracil DNA glycosylase inhibitor domain fused to the C-terminus of the nuclease domain (Li, Supplemental Information, Supplemental Figure 1A).  
	With respect to claim 9, Li discloses a DNA construct for the expression of the Cas9/APOBEC1 fusion protein and the gRNA (Li, Supplemental Figure 2; Li, Supplemental Figure 3a).  
	With respect to claims 12-13, Li discloses all of the limitations of claim 1.  See rejection of claims 7-8 above.  Additionally, Li discloses the method of claim 1 wherein the DNA is located in rice cells, and plants containing the targeted alteration were regenerated (Li, Page 526, Column 2, Paragraph 2; Li Page 528, Column 2, Paragraph 2).   

Claims 1-5, 9-10, and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Liu, FUSIONS OF CAS9 DOMAINS AND ACID-EDITING DOMAINS, US 2015/0166980 A1, Jun. 18, 2015.
The claims are drawn to a method for targeted nucleotide editing in a cell, comprising contacting DNA in the cell with at least one fusion protein comprising a site-specific nuclease domain and a deaminase domain (Claim 1).  The method according to claim 1, wherein the site-specific nuclease domain is a CRISPR-nuclease and wherein the method further comprises contacting the DNA with one or more guide RNAs that each comprise a guide sequence for targeting the site-specific nuclease to a target sequence in the DNA (Claim 2).  The method according to claim 2, wherein CRISPR-nuclease is Cas9 or Cpfl (Claim 3).  The method according to claim 1, wherein the deaminase domain is selected from the group consisting of an apolipoprotein B mRNA-editing complex (APOBEC) family deaminase, an activation-induced cytosine deaminase (AID), an ACF1/ASE deaminase, an adenine deaminase, and  15an 
With respect to claims 1-5 and 14, Liu discloses a method for the targeted editing of single nucleotides in cells through the use of a Cas9 nucleotide editing enzyme fusion (abstract) and discloses the use of deaminases including APOBEC deaminases linked to the N-terminus of the Cas9 protein and its use(Liu, Page 1, Abstract; Liu, Page 1, Column 2, Paragraph 7; Liu, Page 2, Column 1, Paragraph 1, Lines 2-3; Liu, Page 2, Column 1, Paragraph 1, Lines 9-11). 
With respect to claim 9, Liu discloses all of the limitations of claim 1.  See rejection above.  
Additionally with respect to claim 9, Liu discloses the method of claim 1 wherein the DNA of the fusion protein and guide RNA are delivered  deaminase domain is fused to the N-terminus of the nuclease domain (Liu, Page 2, Column 1, Paragraph 0010, Sentences 1-3).
With respect to claim 10, Liu discloses all of the limitations of claim 1.  See rejection above.  
Additionally with respect to claim 10, Liu discloses the method of claim 1 wherein the DNA of the fusion protein and guide RNA are delivered to the target DNA (Liu, Page 2, Column 1, Paragraph 0009, Sentence 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Satomi, GENOMIC SEQUENCE MODIFICATION METHOD FOR SPECIFICALLY CONVERTING NUCLEIC ACID BASES OF TARGETED DNA SEQUENCE, AND MOLECULAR COMPLEX FOR USE IN SAME, WO 2015/133554, January, 11, 2017.
The method according to claim 1, wherein the DNA is contacted with at least a first and a second fusion protein, wherein the first fusion protein comprises a cytosine deaminase domain and the second fusion protein comprises an adenine deaminase domain (Claim 6).  Composition comprising a first fusion protein and second fusion protein as defined in claim 1 or construct(s) encoding the same wherein the first fusion protein comprises a cytosine deaminase domain and the second fusion protein comprises an adenine deaminase domain (Claim 15).  
With respect to claims 6 and 15, Satomi discloses all of the limitations of claim 1.  See rejection above.  Additionally, Satomi discloses the use of a fusion protein of Cas9 with a cytosine deaminase domain and a fusion protein of Cas9 with an adenosine deaminase domain (Satomi, Page 3, Paragraph 0010, Line 11; Satomi, Page 3, Paragraph 0009, Lines 8-9).  Satomi additionally discloses the use of the method of claim 1 target more than one location in the double stranded DNA at the same time (Satomi, Page 3, Paragraph 10, Lines 23-25).
Satomi does not disclose the use of more than one fusion protein.
.    

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Satomi in view of Liu (Liu, FUSIONS OF CAS9 DOMAINS AND ACID-EDITING DOMAINS, US 2015/0166980 A1, Jun. 18, 2015).
Kit for targeted nucleotide editing of DNA in a cell comprising at least a first and a second fusion 25protein as defined in claim 1, wherein the first fusion protein comprises a cytosine deaminase domain and the second fusion protein comprises an adenine deaminase domain (Claim 16).  
With respect to claim 16, Satomi discloses all of the limitations of claim 5.  See rejection above.
Satomi does not teach a kit for the targeted nucleotide editing of DNA in a cell.
Liu teaches the use of a kit for the modification of DNA in a cell through the use of a fusion protein comprising a site specific DNA binding protein and a deaminase (Liu, Page 1, Abstract; Liu, Page 1, Column 2, Paragraph 7).
It would have been obvious to a person of ordinary skill in the art to modify the method of Satomi to create a kit as described in Liu because these kits are “kits that are useful for the targeted 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-3 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 16/310,764.

Claims 1-2 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16 /.  Although the claims at issue are not identical, they are not patentably distinct from each other because the specification of U.S. Patent Application No. 16/310,764 defines Cas-like enzymes to include fusion proteins wherein one domain is Cas9 and the other is a deaminase domain, therefore claim 1 of Application 16/310,764 discloses identical subject matter to the instant disclosure.  .
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Application No. 16 /. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 3 of the instant application is drawn to the method of claim 2 wherein the site-specific nuclease is Cas9 or CPF1.  Claim 6 of Application Number 16/310,764 discloses .
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent Application No. 16 / 310,764 . Although the claims at issue are not identical, they 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Application No. 16 / 310,764 . Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 of the instant application is drawn to a plant cell created by the method of claim 1.  Claim 19 of Application No 16/310,764 is drawn to a plant cell obtained with the method of Claim 1.  These claims are drawn to the same subject matter. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Application No. 16/310,764.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 of the instant application is drawn to the use of at least one fusion protein comprising a site-specific nuclease and a deaminase domain, or construct encoding the same, in targeted nucleotide editing in a cell.  Claim 1 of application No 16/ is drawn to a method of providing plant cells having a targeted alteration in a DNA molecule, the method comprising contacting a population of plant cells comprising a DNA molecule , the DNA molecule having a target sequence , with an aqueous medium , wherein the aqueous medium comprises a CRISPR associated protein ( CAS protein ) or a CAS - like protein , and a CRISPR - Cas system guide RNA that hybridizes with the target sequence , and wherein the aqueous medium comprises polyethylene glycol ( PEG ) and is substantially free of glycerol.  This is similar to the subject matter of Claim 14 of the instant application and it would be obvious to one of ordinary skill in the art to use the method of claim 1 of application no 16/310,764.  
Claims 4-5 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 16/310,764 in view of Li, Generation of Targeted Point Mutations in Rice by a Modified CRISPR/Cas9 System, Molecular Plant 10, 526–529, December 8, 2016.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to the method according to claim 1, wherein the deaminase domain is selected from the group consisting of an apolipoprotein B mRNA-editing complex (APOBEC) family deaminase, an activation-induced cytosine deaminase (AID), an ACF1/ASE deaminase, an adenine deaminase, and  15an ADAT family deaminase (Claim 4).  The method according to claim 1, wherein the deaminase domain in the at least one fusion protein is fused to the N-terminus of the nuclease domain (Claim 5).  The method according to claim 7, wherein the Uracil DNA glycosylase inhibitor domain is fused to the C-terminus of the nuclease domain (Claim 8).  The method according to claim 1, wherein the at least one fusion protein and/or the one or more guide RNA are contacted to the DNA by introducing into the cell one or more DNA constructs for expression of said fusion protein and/or said guide RNAs in the cell (Claim 9).  It would be obvious to a person of ordinary skill in the art to modify the method of claim 1 of U.S. application No 16/310,764 which teaches all of the limitations of claim 1 of the instant disclosure to use the APOBEC protein fused to the N-terminus of the Cas9 protein and a Uracil DNA glycosylase inhibitor fused to the C-terminus of the Cas9 protein as described in Li. (Li, Page 526, Column 2, Paragraph 2; Li, Page 528, Column 2, Paragraph 2; Li, Supplemental Figure 1A).  It would also be obvious to a person of ordinary skill in the art to use a DNA construct encoding the fusion protein of Li described above to express said fusion protein of Li in a cell (Li, Page 526, Column 2, Paragraph 2; Li, Page 528, Column 2, Paragraph 2).
Claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 16/310,764 in view of Satomi, GENOMIC SEQUENCE MODIFICATION METHOD FOR SPECIFICALLY CONVERTING NUCLEIC ACID BASES OF TARGETED DNA SEQUENCE, AND 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 16/310,764 in view of Satomi, GENOMIC SEQUENCE MODIFICATION METHOD FOR SPECIFICALLY CONVERTING NUCLEIC ACID BASES OF TARGETED DNA SEQUENCE, AND MOLECULAR COMPLEX FOR USE IN SAME, WO 2015/133554, January, 11, 2017 and in further view of Liu, FUSIONS OF CAS9 DOMAINS AND ACID-EDITING DOMAINS, US 2015/0166980 A1, Jun. 18, 2015 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application is drawn to a kit comprising at least a first and a second fusion 25protein as defined in claim 1, wherein the first fusion protein comprises a cytosine deaminase domain and the second fusion protein comprises an adenine deaminase domain.  It would be obvious to modify the method of Claim 1 of U.S. Application N0. 16/310,764 by the use of two fusion proteins of Satomi as described above in the Nonstatutory Double Patenting Rejection against Claims 6 and 15 to create a kit as described in Liu because these kits are “kits that are useful for the targeted editing of nucleic acids, including editing a single site within a Subject's genome” (Liu, Page 1, Column 2, Paragraph 7, Sentence 1).

Conclusion
Claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663